THE AEGIS FUNDS FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, dated as of the 20th day of January, 2012, to the Custody Agreement dated as of November 10, 2011 (the "Custody Agreement"), is entered into by and between THE AEGIS FUNDS, a Delaware business trust, (the “Trust”) and U.S. BANK NATIONAL ASSOCIATION (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the parties desire to amend the fees of the Custody Agreement to add global fees; and WHEREAS, Article XV, Section 15.02 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D of the Custody Agreement is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. THE AEGIS FUNDS U.S. BANK NATIONAL ASSOCIATION By: /s/ Scott L. Barbee By:/s/Michael R. McVoy Name:/s/ Scott L. Barbee Name:Michael R. McVoy Title: President
